
	
		I
		111th CONGRESS
		2d Session
		H. R. 4777
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exemption for employer payroll taxes during 2010 for wages with respect to the
		  employment of new hires and to provide a credit for retaining
		  employees.
	
	
		1.Payroll tax forgiveness for
			 hiring unemployed workers
			(a)In
			 generalSection 3111 is amended by adding at the end the
			 following new subsection:
				
					(d)Special
				exemption for certain individuals hired in 2010
						(1)In
				generalSubsection (a) shall not apply to wages paid by a
				qualified employer with respect to employment during the period beginning on
				the day after the date of the enactment of this subsection and ending on
				December 31, 2010, of any qualified individual for services performed—
							(A)in a trade or
				business of such qualified employer, or
							(B)in the case of a
				qualified employer exempt from tax under section 501(a), in furtherance of the
				activities related to the purpose or function constituting the basis of the
				employer’s exemption under section 501.
							(2)Qualified
				employerFor purposes of this subsection—
							(A)In
				generalThe term qualified employer means any
				employer other than the United States, any State, or any political subdivision
				thereof, or any instrumentality of the foregoing.
							(B)Treatment of
				employees of post-secondary educational
				institutionsNotwithstanding subparagraph (A), the term
				qualified employer includes any employer which is a public
				institution of higher education (as defined in section 101(b) of the Higher
				Education Act of 1965).
							(3)Qualified
				individualFor purposes of this subsection, the term
				qualified individual means any individual who—
							(A)begins employment
				with a qualified employer after February 3, 2010, and before January 1,
				2011,
							(B)certifies by
				signed affidavit, under penalties of perjury, that such individual has not been
				employed for more than 40 hours during the 60-day period ending on the date
				such individual begins such employment,
							(C)is not employed by
				the qualified employer to replace another employee of such employer unless such
				other employee separated from employment voluntarily or for cause, and
							(D)is not an
				individual described in section 51(i)(1) (applied by substituting
				qualified employer for taxpayer each place it
				appears).
							(4)ElectionA
				qualified employer may elect to have this subsection not apply. Such election
				shall be made in such manner as the Secretary may
				require.
						.
			(b)Coordination
			 with work opportunity creditSection 51(c) is amended by adding
			 at the end the following new paragraph:
				
					(5)Coordination
				with payroll tax forgivenessThe term wages shall
				not include any amount paid or incurred to a qualified individual (as defined
				in section 3111(d)(3)) during the 1-year period beginning on the hiring date of
				such individual by a qualified employer (as defined in section 3111(d)) unless
				such qualified employer makes an election not to have section 3111(d)
				apply.
					.
			(c)Transfers to
			 Federal Old-Age and Survivors Insurance Trust FundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the amendments made by subsection (a). Amounts
			 appropriated by the preceding sentence shall be transferred from the general
			 fund at such times and in such manner as to replicate to the extent possible
			 the transfers which would have occurred to such Trust Fund had such amendments
			 not been enacted.
			(d)Effective
			 dateThe amendments made by this section shall apply to wages
			 paid after the date of the enactment of this Act.
			2.Business credit for
			 retention of certain newly hired individuals in 2010
			(a)In
			 generalIn the case of any
			 taxable year ending after the date of the enactment of this Act, the current
			 year business credit determined under section 38(b) of the Internal Revenue
			 Code of 1986 for such taxable year shall be increased by an amount equal to the
			 product of—
				(1)$1,000, and
				(2)the number of
			 retained workers with respect to which subsection (b)(2) is first satisfied
			 during such taxable year.
				(b)LimitationThe
			 increase determined under subsection (a) with respect to any retained worker
			 shall not exceed an amount equal to 4 percent of the wages (as defined in
			 section 3401(a) of the Internal Revenue Code of 1986) with respect to such
			 retained worker for the 52 consecutive week period described in subsection
			 (c)(2).
			(c)Retained
			 workerFor purposes of this section, the term retained
			 worker means any qualified individual (as defined in section 3111(d)(3)
			 of the Internal Revenue Code of 1986)—
				(1)who was employed
			 by the taxpayer on any date during the taxable year,
				(2)who was so
			 employed by the taxpayer for a period of not less than 52 consecutive weeks,
			 and
				(3)whose wages for
			 such employment during the last 26 weeks of such period equaled at least 80
			 percent of such wages for the first 26 weeks of such period.
				(d)Limitation on
			 carrybacksNo portion of the unused business credit under section
			 38 of the Internal Revenue Code of 1986 for any taxable year which is
			 attributable to the increase in the current year business credit under this
			 section may be carried to a taxable year beginning before the date of the
			 enactment of this section.
			
